Citation Nr: 0329585	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-02 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  

(The issue of whether the July 11, 1969, rating decision 
which assigned a noncompensable evaluation for the veteran's 
service connected residuals of a shell fragment wound to the 
left anterior chest was clearly and unmistakably erroneous 
will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

The veteran submitted a claim for a total rating based on 
unemployability due to service connected disabilities in 
March 2001.  He notes that he has many nonservice connected 
disabilities which confine him to a wheelchair, but contends 
that his service connected disabilities alone would render 
him unemployable.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  

The Board finds that the duties to notify and assist have not 
yet been met for the issue of entitlement to a total rating.  

The veteran and his representative have not been provided 
with a letter which specifically informs him what must be 
shown to prevail in his claim for a total rating, what 
evidence will be obtained by VA, what evidence it is his 
responsibility to submit, and what assistance will be 
provided by VA in obtaining the evidence.  The Board finds 
that the veteran must be notified of these matters and 
informed that he has a year in which to respond before a 
decision may be reached in this appeal.  

The record indicates that the veteran has not been afforded 
VA examinations to determine the severity of his 
disabilities, and the impact they have on his employability.  
Therefore, the Board finds that the veteran should be 
scheduled for VA examinations of his service connected 
disabilities in order to ascertain their current severity, 
and to obtain an opinion as to whether or not they render the 
veteran unemployable.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO should send 
the veteran a letter that explains to him 
the provisions of the VCAA, and notifies 
him what must be demonstrated in order to 
prevail in his claim for a total rating 
based on individual unemployability, what 
evidence it is his responsibility to 
obtain, and what evidence VA has a duty 
to assist him in obtaining.   
Notwithstanding information that may have 
been provided in previous letters, the 
veteran should be informed that he has a 
year in which to respond.  

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.  The examiner should be 
requested to express an opinion as to 
whether it is as likely as not that the 
veteran's service connected shell 
fragment wounds, in conjunction with his 
service connected post-traumatic stress 
disorder (PTSD), combine to render the 
veteran incapable of obtaining and 
maintaining a substantially gainful 
occupation.  The veteran's nonservice 
connected disabilities may not be 
considered in rendering this opinion.  
The reasons and bases for this opinion 
should be provided.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected shell fragment wound of the 
left wrist, shell fragment wound of the 
left anterior chest, and shell fragment 
wound of the right thigh.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the record, the examiner should opine 
whether it is as likely as not that the 
veteran's service connected shell 
fragment wounds, in conjunction with his 
service connected PTSD, combine to render 
the veteran incapable of obtaining and 
maintaining a substantially gainful 
occupation.  The veteran's nonservice 
connected disabilities may not be 
considered in rendering this opinion.  
The reasons and bases for this opinion 
should be provided.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected PTSD.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should opine whether it is as 
likely as not that the veteran's service 
PTSD, in conjunction with his service 
connected shell fragment wounds, combine 
to render the veteran incapable of 
obtaining and maintaining a substantially 
gainful occupation.  The veteran's 
nonservice connected disabilities may not 
be considered in rendering this opinion.  
The reasons and bases for this opinion 
should be provided.  

5.  If the VA orthopedic and psychiatric 
examiners render different opinions 
regarding the veteran's employability, 
the two examiners should be requested to 
attempt to reconcile these opinions.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





